UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30,2007 STAR MARITIME ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 001-32685 20-2873585 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 103 Foulk Road Wilmington, Delaware 19803 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(302) 656-1950 c/o Schwartz & Weiss, P.C., 457 Madison Avenue New York, NY 10022 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On November 30, 2007, Star Maritime Acquisition Corp., a Delaware corporation (“Star Maritime”) and its wholly owned Marshall Islands subsidiary, Star Bulk Carriers Corp. (“Star Bulk”) completed the redomiciliation merger by which Star Maritime has merged with and into Star Bulk with Star Bulk as the surviving entity (the “Redomiciliation Merger”).As a result of the Redomiciliation Merger, effective as November 30, 2007, Star Maritime merged out of existence and will cause the listing of its common stock and warrants to be withdrawn from the American Stock Exchange as of the close of trading of the effective date of the Redomiciliation Merger.Accordingly, Star Maritime will no longer file its periodic reports with the SEC on Forms 10-K and Form 10-Q, or current reports on Form 8-K.Star Bulk, as the surviving corporation, will satisfy its reporting obligations under the U.S. Securities Exchange Act of 1934 by filing reports with the SEC on forms available for use by foreign private issuers and it will file its future annual reports, beginning with the report for the fiscal year ending December31, 2007, on Form 20-F, which is available to foreign private issuers filing reports with the SEC.Star Bulk Carriers’ common stock and warrants have been approved for listing on the NASDAQ Global Market under the symbols “SBLK” and “SBLKW” respectively.Trading under such symbols is expected to commence on Monday, December 3, 2007. Item 8.01. Other Events On November 30, 2007, Star Maritime issued a press release announcing that at its special meeting of stockholders held on November 27, 2007, its stockholders voted to approve the acquisition by Star Maritime’s wholly-owned Marshall Islands subsidiary, Star Bulk, of eight drybulk carriers from subsidiaries of TMT Co., Ltd. and the merger of Star Maritime with and into Star Bulk, with Star Bulk as the surviving corporation. A copy of the press release is attached hereto as Exhibit 99.1. 2 Exhibit 99.1 PRESS RELEASE Star Maritime Acquisition Corp. 103 Foulk Road Wilmington, Delaware 19803 www.starmaritimecorp.com FOR IMMEDIATE RELEASE November 27, 2007 Investor Relations / Financial Media: Nicolas Bornozis President Capital Link, Inc. 230 Park Avenue, Suite 1536 New York, NY 10169 Tel. (212) 661-7566 E-mail: nbornozis@capitallink.com www.capitallink.com STAR MARITIME ACQUISITION CORP. ANNOUNCES THE RESULTS OF ITS SPECIAL MEETING OF STOCKHOLDERS New York, New York, November 27, 2007—
